Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 1 of 16 PageID# 1




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

ERIN O’LEARY,                      )
                                   )
      Plaintiff,                   )
                                   )
              v.                   )
                                   )    CIVIL ACTION NO.
IT CONCEPTS, INC.,                 )
                                   )
      Serve:                       )    JURY TRIAL DEMAND
      URS Agents, LLC              )
      Registered Agent             )
      7288 Hanover Green Drive     )
      Mechanicsville, VA 23111     )
                                   )
and                                )
                                   )
AMY JOHNSON,                       )
                                   )
      Serve:                       )
      Amy Johnson                  )
      Chief Operating Officer      )
      1600 Spring Hill Road        )
      Suite 305                    )
      Vienna, VA 22182             )
                                   )
                                   )
JOHN EPPERLY,                      )
                                   )
      Serve:                       )
      John Epperly                 )
      President                    )
      1600 Spring Hill Road        )
      Suite 305                    )
      Vienna, VA 22182             )
                                   )
and                                )
                                   )
PINAKIN PATEL,                     )
                                   )
      Serve:                       )
      Pinakin Patel                )
      Chief Executive Officer      )
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 2 of 16 PageID# 2




          1600 Spring Hill Road                )
          Suite 305                            )
          Vienna, VA 22182                     )
                                               )
          Defendants.                          )
                                               )


                                           COMPLAINT
          Plaintiff Erin O’Leary (“Ms. O’Leary,” or “Plaintiff”), by counsel, and for her Complaint

against IT Concepts, Inc., Amy Johnson, John Epperly, and Pinakin Patel (collectively,

“Defendants”), alleges as follows:

                                      NATURE OF ACTION

          1.     This is an action for damages under the Uniformed Services Employment and

Reemployment Rights Act of 1964, 38 U.S.C. § 4301 et seq. (“USERRA”) and Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq. (“Title VII”) stemming from Ms.

O’Leary’s former employment and termination from employment by IT Concepts, Inc.

                                  JURISDICTION AND VENUE

          2.     This Court has federal question jurisdiction over the subject matter of this

complaint pursuant to 28 U.S.C. § 1331, because this action asserts a deprivation of one or more

federal constitutional or statutory rights under USERRA and Title VII, and under 28 U.S.C.

§1343(a)(4), because Plaintiff seeks to secure relief under an Act of Congress that protects civil

rights.

          3.     Subject matter jurisdiction is also conferred on this Court by 38 U.S.C. §

4323(b)(3), which provides that the district courts of the United States have jurisdiction over a

USERRA action brought against a private employer.




                                                   2
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 3 of 16 PageID# 3




        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and 38 U.S.C. §

4323(c)(2). Defendants are private employers that maintain a place of business in the district of

this United States District Court, and a substantial part of the events giving rise to the claims in

this action occurred in this district.

                                             PARTIES

        5.      Ms. O’Leary is domiciled in the Commonwealth of Virginia and resides in

Arlington, Virginia.

        6.      Ms. O’Leary is a member of the Air Force Reserve Command. Ms. O’Leary has

been deployed on two occasions: once in support of Operation Iraqi Freedom and once in

support of Operation Enduring Freedom.

        7.      Ms. O’Leary has received five (5) Commendation Medals for distinguished

meritorious achievement and service. She has received four (4) Distinguished Graduate Awards

and won the Airman of the Year Award at multiple levels, including Unit Level, Wing (Base)

Level, and Numbered Air Force Level. Ms. O’Leary has received a rating of 5 out of 5 on all

yearly performance reports throughout her military career.

        8.      Defendant IT Concepts, Inc. (“ITC”) is a company registered to conduct business

in the Commonwealth of Virginia.

        9.      ITC provides end-to-end information technology engineering and business

consulting services for the private and government sectors.

        10.     Defendant Amy Johnson (“Johnson”) is, and at all times relevant to this

Complaint was, the Chief Operating Officer of ITC.

        11.     Defendant Pinakin Patel (“Patel”) is, and at all times relevant to this Complaint

was, the Chief Executive Officer of ITC.


                                                  3
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 4 of 16 PageID# 4




       12.     Defendant John Epperly (“Epperly”) is, and at all times relevant to this Complaint

was, the President of ITC.

       13.     ITC, Johnson, Patel, and Epperly were, at all times relevant to this Complaint,

“employers” of Ms. O’Leary within the meaning of USERRA, 38 U.S.C. § 4304(4).

       14.     Johnson, Patel, and Epperly each had decision-making authority and held the

power to hire and fire employees on behalf of ITC.

       15.     Johnson, Patel, and Epperly maintained control over Ms. O’Leary’s employment

opportunities at ITC.

       16.     Ms. O’Leary was an “employee” of ITC within the meaning of 42 U.S.C. §

2000e(f).

       17.     ITC is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

       18.     ITC is engaged in an industry affecting commerce and, on information and belief,

had greater than fifteen employees during the relevant time periods in each of twenty or more

calendar weeks in the current or preceding year, within the meaning of 42 U.S.C. § 2000e(b).

       19.     For the purposes of 38 U.S.C. § 4304(4), each Defendant is a private employer.



                                            FACTS

       20.     Ms. O’Leary began her employment as a Senior Consultant at ITC in April 2019.

       21.     Shortly into her employment with ITC, Ms. O’Leary’s role expanded to Senior

Executive Level Consultant and Program Manager (“PM”).

       22.     Ms. O’Leary’s position entailed the supervision of six ITC contractors.

       23.     Ms. O’Leary performed her work under the direct supervision of ITC Account

Manager Timothy Larson (“Larson”).



                                                4
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 5 of 16 PageID# 5




       24.     Johnson, Patel, and Epperly served as Ms. O’Leary’s second-level supervisors.


Notification of Deployment

       25.     In May 2019, Ms. O’Leary verbally informed Larson that she had been tasked to

deploy from October 2019 until April 2020. With the addition of pre- and post- deployment

training, Ms. O’Leary expected her absence from work would begin in September 2019 and end

in May 2020.

       26.     In the months that followed, Larson and Ms. O’Leary informally discussed plans

for an interim replacement to fill Ms. O’Leary’s position during her deployment.

       27.     On or about August 7, 2019, Ms. O’Leary received an official Memorandum

(“Memorandum”) from her Unit Deployment Manager regarding her upcoming deployment. The

Memorandum described the expected duration of Ms. O’Leary’s deployment but did not

constitute her formal order to deploy.

       28.     Ms. O’Leary emailed a copy of this memorandum to Human Resources Director

Tom Swerdzewski (“Swerdzewski”) and Larson that same day.

       29.     On August 23, 2019, Ms. O’Leary received a call from her Unit Deployment

Manager informally notifying her that her pre-deployment training would likely begin on

September 8, 2019.

       30.     Ms. O’Leary communicated this information to Larson via text message.

       31.     On September 5, 2019, Ms. O’Leary learned that Jacqueline McClendon

(“McClendon”) would be taking over her position as Interim Contract Site Lead during Ms.

O’Leary’s absence.

       32.     On or about September 7, 2019, Ms. O’Leary learned from her Unit Commander

that her pre-deployment had been delayed until the end of September 2019.


                                               5
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 6 of 16 PageID# 6




          33.   Ms. O’Leary immediately informed Larson of the delay and stated her desire to

continue to work past her original deployment date. Larson approved her request to continue

working until September 29, 2019, to telework the week of September 16, 2019, and to take

leave using paid time off during the week of September 23, 2019.

          34.   On or about September 12, 2019, McClendon began working in the position of

Interim Contract Site Lead at ITC.

          35.   On or about September 16, 2019, Ms. O’Leary received a phone call from Larson,

who had become frustrated that Ms. O’Leary’s deployment orders had not yet been finalized.

Larson sounded openly hostile on this call. He complained about having to pay two people for

the same position and expressed concern about looking disorganized in front of the government

client.

          36.   On this call, Ms. O’Leary learned Larson had not simply backfilled her position

on an interim basis, but instead had permanently hired McClendon into her position. Specifically,

she learned the contract for McClendon’s former position with ITC had ended, and McClendon

could not return to her former position pending Ms. O’Leary’s deployment.

          37.   As ITC backfilled Ms. O’Leary’s position with a permanent hire, it is clear ITC

did not intend to reemploy Ms. O’Leary following her deployment.

          38.   Larson told Ms. O’Leary during this call that if she did not produce orders, she

may no longer have a job at ITC.

          39.   Ms. O’Leary had no control over her deployment orders and was transmitting

updates to Larson as soon as she received them from her Unit Deployment Manager.




                                                 6
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 7 of 16 PageID# 7




       40.     On September 18, 2019, Ms. O’Leary, having still not received her deployment

papers, checked in again with her Unit Commander who informed Ms. O’Leary she would be

expected to report to her unit on October 1, 2019.

       41.     Ms. O’Leary immediately informed Larson of this update regarding her

deployment and the expectation she would receive formal orders for deployment within the next

two weeks.

       42.     Ms. O’Leary worked remotely, as planned and previously approved by Larson, on

September 19, 2019 and September 20, 2019.

       43.     Ms. O’Leary began her pre-deployment paid time off, as planned and previously

approved by Larson, on September 23, 2019. Ms. O’Leary’s paid time off ended on Friday,

September 27, 2019.

       44.     On that date, having still not received formal orders, Ms. O’Leary reached out to

her Unit Commander who promised Ms. O’Leary she would receive final word and formal

orders regarding her deployment on Monday, September 30, 2019.

       45.     Ms. O’Leary immediately informed Johnson of the continued delay.

       46.     Ms. O'Leary and Johnson discussed Ms. O'Leary returning to the office on

Monday, September 30, 2019 to assist with the training of McClendon in her position.

       47.     Ms. O’Leary did not hear from her Unit Commander until approximately 7:00am

on Tuesday, October 1, 2019. At that time, Ms. O’Leary’s Unit Commander informed her that

her deployment had been cancelled.

       48.     Ms. O’Leary immediately notified Johnson her deployment had been cancelled,

and informed Johnson she was ready and available to return to work.




                                                7
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 8 of 16 PageID# 8




         49.     Johnson responded to Ms. O’Leary via email on October 1, 2019 and instructed

Ms. O’Leary not to inform the government client that her deployment had been cancelled. She

further instructed Ms. O’Leary to report to ITC headquarters rather than the client site the

following day.

         50.     On October 1, 2019, Johnson reached out to the government client to discuss a

“plan of action” for Ms. O’Leary’s employment based on the knowledge Ms. O’Leary was no

longer being deployed.

         51.     During this meeting, Johnson decided to terminate Ms. O’Leary’s employment.

         52.     On October 2, 2019, Ms. O’Leary met with Johnson at ITC’s headquarters, as

directed. Johnson telephoned Swerdzewski in Human Resources and then terminated Ms.

O’Leary’s employment while Swerdzewski remained on the phone.

         53.     Johnson apologized to Ms. O’Leary for having had to terminate her, but told her

that due to “new team dynamics” it would not be possible for Ms. O’Leary to return to her

position.

Ms. O’Leary Opposes Sexual Harassment of Kristin Cunningham

         54.     The following events occurred contemporaneously with the events described

above.

         55.     On August 2, 2019, Ms. O’Leary witnessed an ITC contractor on her team,

Moriah Mensah (“Mensah”) sexually harass and assault another ITC contractor, Kristin

Cunningham (“Cunningham”), during a company-sponsored happy hour event in Arlington,

Virginia.

         56.     In addition to Ms. O’Leary, Mensah, and Cunningham; Johnson, Larson, Patel,

and four additional ITC contractors were present at the event.



                                                 8
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 9 of 16 PageID# 9




         57.      Ms. O’Leary witnessed Mensah aggressively rubbing Cunningham’s shoulders

and back, leaning up against Cunningham, and touching Cunningham in a manner which caused

Cunningham visible and obvious discomfort.

         58.      Mensah maintained close physical proximity to Cunningham despite Cunningham

telling her to stop on more than one occasion, and despite Cunningham’s efforts to put physical

distance between Mensah and herself.

         59.      Ms. Cunningham approached Ms. O’Leary while Ms. O’Leary was engaged in a

conversation with Johnson. Cunningham told Ms. O’Leary, privately, that Mensah had been

sexually harassing her throughout the night and had assaulted her in the ladies restroom.

         60.      Mensah continued to rub and touch Cunningham after Cunningham described her

need for help to Ms. O’Leary.

         61.      Ms. O’Leary called Mensah an Uber in an effort to separate Mensah from

Cunningham. Ms. O’Leary informed Johnson of her intent to send Mensah home due to

Mensah’s intoxication and persistent harassment of Cunningham.

         62.      When Ms. O’Leary placed Mensah in the Uber, Mensah loudly stated something

to the effect of “I guess I won’t be getting any pussy tonight.”

         63.      Ms. O’Leary’s husband drove Ms. O’Leary and Cunningham home from the

event.

         64.      During the drive, Mensah continued to send Cunningham inappropriate text

messages, including the following messages, repeated verbatim as sent:

               a. “All the time I wanna kiss you.”

               b. “I did nt jnow what to do.”

               c. "I feel you in mu bones.”



                                                     9
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 10 of 16 PageID# 10




             d. "I wish you wouldn't dend me awau.”

       65.      Ms. O’Leary immediately noticed a change in the work environment and an

increase in tension as Mensah and Cunningham continued to work in close proximity to one

another at the office.

       66.      Cunningham informed Ms. O’Leary she felt uncomfortable working with Mensah

following the incident.

       67.      Ms. O’Leary called Larson to share Cunningham’s concerns.

       68.      Human Resources Director Thomas Swerdzewski (“Swerdzewski”) called Ms.

O’Leary several days later to interview her about the incident of harassment by Mensah.

       69.      Ms. O’Leary called Larson on or about August 14, 2019 and requested an update

on the investigation of the incident, which Larson was unable to provide.

       70.      The work environment remained tense, and, on or about August 21, 2019, Ms.

O’Leary emailed Swerdzewski again to request an update.

       71.      On or about August 28, 2019, Ms. O’Leary learned that Mensah would be placed

on administrative leave without pay for a period of one work week and would be required to

undergo harassment training before returning to work.

       72.      ITC ultimately placed Mensah on administrative leave for a period of only two

workdays.

       73.      Mensah was placed on administrative leave beginning on Labor Day, Monday

September 2, 2019, while ITC was closed for the holiday.

       74.      Mensah returned to work on Thursday, September 5, 2019.

       75.      On information and belief, ITC permitted Mensah to return to work without

having completed the harassment training she had been assigned.



                                               10
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 11 of 16 PageID# 11




       76.     Mensah returned to work with the team including Ms. O’Leary and Cunningham.

       77.     On or about September 12, 2019, Ms. O’Leary, Cunningham, and Mensah

attended a meeting with Patel, Johnson, Swerdzewski, and Epperly at the company’s

headquarters in Vienna, Virginia.

       78.     At this meeting, Patel chastised Ms. O’Leary, Cunningham, and Mensah for what

he referred to as “high school drama.”

       79.     Epperly threatened to fire Ms. O’Leary, Cunningham, and Mensah if they could

not find a way to work together, even though Cunningham and Ms. O’Leary had not engaged in

any harassing behavior and had engaged in protected activity by opposing Mensah’s harassment.

       80.     When Cunningham became upset by the threat to her employment and began to

cry, Epperly informed her he would “sleep like a baby” if and when Cunningham, Mensah, and

Ms. O’Leary were fired.

       81.     ITC terminated Ms. O’Leary’s employment on October 2, 2019, approximately

two weeks after this meeting.

       82.     ITC claimed Ms. O’Leary was being terminated due to “new team dynamics.”


Exhaustion of Administrative Remedies

       83.     On January 8, 2020, Ms. O’Leary timely filed a charge of discrimination based on

retaliation with the United States Equal Opportunity Commission (“EEOC”).

       84.     The EEOC issued Ms. O’Leary a Notice of Right to Sue in this matter on August

19, 2020.

       85.     Plaintiff has exhausted her administrative remedies as required by 42 U.S.C. §

2000(e), et seq.




                                               11
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 12 of 16 PageID# 12




          86.   This matter is timely filed within ninety (90) days of Plaintiff’s receipt of her

Notice of Right to Sue from the EEOC.



                                        COUNT I
                            USERRA Violation (38 U.S.C. § 4311(a))
                                     Discrimination
                                  Against All Defendants

          87.   The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

          88.   As an employee of Defendants, Plaintiff was entitled to the protections of the

Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4311

(“Section 4311”), which prohibits discrimination against an individual on the basis of their

military service.

          89.   Ms. O’Leary’s obligation to perform service in the uniformed service was a

motivating factor in Defendants decision to terminate Ms. O’Leary’s employment.

          90.   Defendants unlawfully discriminated against Ms. O’Leary by denying Ms.

O’Leary employment and benefits of employment on the basis of her membership, service, or

obligation to perform service in the uniformed service, a right provided by USERRA.

          91.   Johnson, Epperly, and Patel had control over Ms. O’Leary’s employment

opportunities at ITC, and are personally liable as Ms. O’Leary’s employers under USERRA.

          92.   As a further direct and legal result of Defendants’ conduct, by and through the

conduct of its agent(s), Plaintiff has been caused to suffer, and did suffer from, injuries,

including but not limited to, lost wages, emotional and mental distress, anguish, embarrassment,

and humiliation.



                                                  12
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 13 of 16 PageID# 13




          93.    Defendants’ actions directly and proximately caused all injuries and damages

sought herein.

          94.    Defendants’ conduct was willful, as defined by 38 U.S.C. § 4323(d), 20 C.F.R. §

1002.312(c). Defendants employ a number of service members and chose to recklessly disregard

known and commonly applied policies and rights under USERRA.

          95.    As a result, Plaintiff is entitled to an award of compensatory damages, plus

interest, liquidated damages, litigation costs, and her reasonable attorneys’ fees.

                                        COUNT II
                             USERRA Violation (38 U.S.C. § 4311(c))
                                 Discrimination/Retaliation
                                   Against All Defendants

          96.    The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

          97.    Plaintiff engaged in protected activity when she attempted to exercise her right to

job-protected leave under USERRA.

          98.    Defendants’ actions caused the violation of Ms. O’Leary’s USERRA rights such

that Ms. O’Leary’s action to enforce a protection afforded her under USERRA, or to exercise a

right provided by USERRA, was a motivating factor in Defendants’ decision to deny Ms.

O’Leary employment and the benefits of employment.

          99.    Defendants unlawfully retaliated against Ms. O’Leary, among other ways, by

denying Ms. O’Leary employment and denying her benefits of employment because she took

action to enforce a protection afforded to her by USERRA or to exercise a right provided by

USERRA such as her right to job-protected leave for the purpose of military service.

          100.   At all times relevant to this action, Plaintiff met or exceeded expectations for her

job requirements at ITC.

                                                  13
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 14 of 16 PageID# 14




          101.   On the basis of Plaintiff’s request for job-protected pursuant to her rights under

USERRA, Defendants willfully took adverse action against Plaintiff by terminating her

employment.

          102.   Defendants would not have terminated Plaintiff’s employment but for her

USERRA-protected activity.

          103.   Johnson, Epperly, and Patel had control over Ms. O’Leary’s employment

opportunities at ITC, and are personally liable as Ms. O’Leary’s employers under USERRA.

          104.   As a further direct and legal result of Defendants’ conduct, by and through the

conduct of its agent(s), Plaintiff has been caused to suffer, and did suffer from, injuries,

including but not limited to, lost wages, emotional and mental distress, anguish, embarrassment,

and humiliation.

          105.   Defendants’ actions directly and proximately caused all injuries and damages

sought herein.

          106.   Defendants’ conduct was willful, as defined by 38 U.S.C. § 4323(d), 20 C.F.R. §

1002.312(c). Defendants employ a number of service members and chose to recklessly disregard

known and commonly applied policies and rights under USERRA.

          107.   As a result, Plaintiff is entitled to an award of compensatory damages, plus

interest, liquidated damages, litigation costs, and her reasonable attorneys’ fees.



                                           COUNT III
                      Retaliation Under Title VII (42 U.S.C. § 2000 et seq.)
                     Unlawful Retaliation for Engaging in Protected Activity
                              Against Defendant ITC Concepts, Inc.

          108.   The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

                                                  14
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 15 of 16 PageID# 15




       109.    Title VII prohibits retaliation for engaging in protected activity; in pertinent part,

“[i]t shall be an unlawful employment practice for an employer to discriminate against any of her

employees or applicants for employment . . . because she has opposed any practice made an

unlawful employment practice by this subchapter, or because she has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing under this

subchapter.” 42 U.S.C. § 2000e-3(a).

       110.    Ms. O’Leary engaged in protected activity by assisting and supporting

Cunningham in her complaint of sexual harassment against Mensah.

       111.    Ms. O’Leary’s opposition to sexual harassment during the sexual harassment

investigation was reasonable and carried out in good faith, as Ms. O’Leary directly witnessed the

sexual harassment.

       112.    ITC terminated Ms. O’Leary’s employment on October 2, 2019.

       113.    ITC did not have a legitimate, non-discriminatory and/or non-retaliatory reason to

terminate Ms. O’Leary’s employment.

       114.    ITC only told Ms. O’Leary that she could not return to her position due to “new

team dynamics.”

       115.    At no point prior to October 2, 2019 did ITC inform Ms. O’Leary that she was

displaying undesirable behavior or performing in a deficient or unprofessional manner.

       116.    In a performance evaluation completed for Ms. O’Leary by Larson on or about

August 6, 2019, Larson wrote that Ms. O’Leary was “meeting all of the requirements and the

customer is very satisfied with her performance.”




                                                 15
Case 1:20-cv-01398-RDA-IDD Document 1 Filed 11/16/20 Page 16 of 16 PageID# 16




         117.   This conduct by ITC was actuated by malice, spite, and ill will; was willful and

wanton, and evinced a conscious disregard for the rights of Ms. O’Leary. As such, Ms. O’Leary

is entitled to punitive damages.

         118.   As a direct and proximate result of the acts and conduct of ITC as alleged herein,

Ms. O’Leary has suffered loss of earnings and related employment benefits in an amount to be

determined at trial.

                                    PRAYER FOR RELIEF

         WHEREFORE, it is respectfully prayed that this Court grant Plaintiff Erin O’Leary

compensatory damages, plus past and future pecuniary or economic damages, liquidated

damages, punitive damages, pre-judgment and post-judgment interest, attorneys’ fees and costs,

and any and all other relief the Court deems just and proper.



                                        JURY DEMAND

                PLAINTIFF ERIN O’LEARY DEMANDS A TRIAL BY JURY.


Dated:          November 16, 2020                    Respectfully,

                                                            /s/
                                                     Joshua Erlich, VA Bar No. 81298
                                                     Davia Craumer, VA Bar No. 87426
                                                     Katherine L. Herrmann, VA Bar No. 83203
                                                     THE ERLICH LAW OFFICE, PLLC
                                                     2111 Wilson Blvd., Ste. 700
                                                     Arlington, VA 22201
                                                     Tel: (703) 791-9087
                                                     Fax: (703) 722-8114
                                                     Email: jerlich@erlichlawoffice.com
                                                            dcraumer@erlichlawoffice.com
                                                            kherrmann@erlichlawoffice.com




                                                16
